Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunlop, J.), rendered May 9, 1997, convicting him of petit larceny (14 counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed and the matter is remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a *633reasonable doubt (see, Penal Law § 155.25; cf., People v Fletcher, 110 App Div 231). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80; Penal Law § 70.30 [2] [b]).
Bracken, J. P., Santucci, Altman and McGinity, JJ., concur.